Fourth Court of Appeals
                               San Antonio, Texas
                                   November 30, 2018

                                  No. 04-18-00118-CV

               Jesus Virlar, M.D. and GMG Health Systems Associates, P.A.,
                          a/k/a and d/b/a Gonzaba Medical Group,
                                         Appellants

                                            v.

                                     Jo Ann Puente,
                                        Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-04936
                       Honorable Norma Gonzales, Judge Presiding


                                     ORDER
    The Appellant’s Motion to Extend Time to File Appellant’s Reply Brief is hereby
GRANTED. Time is extended to December 12, 2018.



                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court